Appeal by the defendant from two judgments of the Supreme Court, Kings County (Grajales, J.), both rendered March 6, 1985, convicting him of robbery in the first degree under indictment No. 6466/83, and attempted robbery in the first degree under indictment No. 7016/83, and upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
At the Huntley hearing held prior to trial the People conceded that an incriminatory statement made by the defendant was taken in violation of his right to counsel and therefore that they would not seek to introduce it as part of their direct case but would use it only for impeachment purposes if the defendant testified. The defendant’s claim that the statement should have been suppressed for all purposes is without merit. It is clear that the statement could have been used to impeach the defendant’s credibility (see, People v Maerling, 64 NY2d 134, 140-141; People v Wendel, 123 AD2d 410).
The defendant’s further contention that he was coerced into pleading guilty has not been preserved for appellate review since he failed to move at the Supreme Court to vacate or withdraw his plea (see, People v Lopez, 71 NY2d 662; People v Provosty, 141 AD2d 867). In any event, the minutes of the plea allocution reveal that the defendant freely and voluntarily entered his pleas of guilty. Thompson, J. P., Bracken, Brown and Sullivan, JJ., concur.